Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an energy storage device” in line 6 of claim 1 and in line 4 of claim 12, interpreted as a battery as taught in ¶ 43 and equivalents thereof, and
“a position locator element” in line 2 of claim 7 and line 2 of claim 16, interpreted as the GPS taught in ¶ 53 and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 10, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0000342 A1 to Blasko et al. in view of US Patent No. 5,391,925 to Casten et al. and US Patent No. 6,435,293 B1 to Williams.

    PNG
    media_image1.png
    484
    655
    media_image1.png
    Greyscale

Blasko teaches limitations from claim 1 in fig. 4, shown above, a hybrid-power transport refrigeration system comprising: 
a generator (labeled “generator” and 442 in fig. 4, numbered as “generator 310” in ¶ 38, where element 442 is called a “controller”.  For purposes of this rejection, 310 is regarded as the “engine driven generator” consistent with ¶ 35 and 38 of Blasko’s disclosure); 
a refrigeration compressor (shown at the right of fig. 4 and taught in ¶ 36 with reference number 352); 
a power bus (taught in ¶ 38) electrically connecting the fixed-speed generator to the refrigeration compressor (as shown in fig. 4); 
an energy storage device (330, taught as a rechargeable battery in ¶ 35 and 37) electrically connected to the power bus (as shown in fig. 4) and arranged to receive power 
DC/AC variable frequency drive (446) electrically connected between the energy storage device (330) and the refrigeration compressor (352) to convert a DC power supply from the energy storage device to a variable frequency power to drive the refrigeration compressor when in the battery-operation mode (as taught in ¶ 38). 
Blasko does not teach that the generator is a “fixed-speed generator” and the compressor is a “fixed speed refrigeration compressor”.  Casten teaches in col. 3, lines 29-37 a cooling system having a motor generator (34) operated at a constant speed and a compressor (36) which also runs at a constant speed and varies its output capacity using a slide valve.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Blasko with the fixed generator and compressor speeds of Casten in order to simplify the control of the compressor by removing the ability of both to affect the compressor’s output and replacing them with a single element which is controlled to affect the compressor’s output.
Neither Blasko nor Casten teaches that the generator is used to charge the battery only when there is greater power available from the generator tan the compressor requires.  Williams teaches in col. 3, lines 3-9 that in a vehicle system having a generator and an air conditioner, the generator is typically sized such that it is capable of providing additional power above what the air conditioner requires in steady state operation as greater power is required for startup and this additional power may be used when it is not required to charge the batteries of the vehicle.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Blasko 

Blasko teaches limitation from claim 2 in fig. 4, shown above, the hybrid-power transport refrigeration system of claim 1, wherein the DC/AC variable frequency drive (446) comprises an AC/DC converter (as a portion thereof as taught in ¶ 38) and a storage device controller (the portion of the controller 446 which is controls the operation of the converter), wherein when in the engine-operation mode, the storage device controller is configured to convert power from the fixed-speed generator and store power in the energy storage device (as taught in ¶ 45). 

Blasko teaches limitations from claim 3 in fig. 4, the hybrid-power transport refrigeration system of claim 2, wherein the storage device controller (446) is further configured to reverse the AC/DC converter to a DC/AC converter and supply power to the refrigeration compressor (as taught in ¶ 36 and shown in fig. 4, the compressor and fan 354 receive AC power converted from the DC of the battery 330). 
Regarding the teaching of the compressor being a fixed speed compressor, refer to the above rejection of claim 1 upon which claim 3 depends.

Blasko teaches limitations from claim 4 in fig. 3, shown above, the hybrid-power transport refrigeration system of claim 1, further comprising a system controller (440) in 

Blasko teaches limitations from claim 5, the hybrid-power transport refrigeration system of claim 4, further comprising a communications bus enabling communication between the system controller (440) and the at least one of the fixed-speed generator (310) and the DC/AC variable frequency drive (446)  (as taught in ¶ 60, “Components of the transport refrigeration unit (e.g., motors, fans, sensors), as known to one skilled in the art, can communicate with a controller (e.g., transport refrigeration unit) through wire or wireless communications.”)

Blasko teaches limitations from claim 6 in fig. 4, the hybrid-power transport refrigeration system of claim 1, further comprising at least one additional load (the fan 354) electrically connected to the fixed-speed generator (310) and arranged to be driven by power from the fixed-speed generator (as taught in ¶ 36). 

Blasko teaches limitations from claim 8 in fig. 5, shown above, the hybrid-power transport refrigeration system of claim 1, further comprising an auxiliary power system (controller 444) and arranged to supply power to the power bus from an auxiliary power source (solar PV system 320, as taught in ¶ 38). 

claim 10 in fig. 4, the hybrid-power transport refrigeration system of claim 1, wherein the engine-operation mode is a mode of operation wherein the fixed-speed generator (310) is on and operated (¶ 36) and the battery-operation mode is employed when the fixed-speed generator is off and shut down (as taught in ¶ 36). 

Regarding the limitations of claim 12, refer to the above rejection of claim 1.

Regarding the limitations of claim 13, refer to the above rejection of claim 2.

Regarding the limitations of claim 14, refer to the above rejection of claim 3.

Regarding the limitations of claim 15, refer to the above rejection of claim 6.

Regarding the limitations of claim 17, refer to the above rejection of claim 8.

Regarding the limitations of claim 19, refer to the above rejection of claim 10.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blasko, Casten, and Williams as applied to claims 1 and 12 above, and further in view of US Publication No. 2015/0338858 A1 to Bates et al.

claim 7, Blasko teaches a hybrid refrigeration system in which a generator, solar system and battery are all connected to a compressor by a power system and further teaches in ¶ 60 that a wireless communication system thereof may include a “GSM/GPS radio transceiver”.  Blasko doesn’t teach the system particularly including a position location element for detecting the position of the transport refrigeration system, the operation of the system in a battery-powered mode being based on this detection.  Bates teaches in ¶ 23 a transport refrigeration system (TRU) having a positioning device (230) “configured to communicate with a satellite to receive global positioning system ("GPS") data regarding the location of the TRS genset [generator set] 220 (and thus the location of the transport unit)” and includes in ¶ 41 examples of changes to the operation of the TRU based on geographic locations including a location (region 330) in which a “power generator (225) is required to stop operation”, thus requiring use of the battery of the system.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Blasko with the location determination and associated control of Bates in order to simplify control of the system by automating compliance with “local, regional and/or federal regulations on emissions, noise, and or other requirements applicable to a particular location and/or time” as taught in Bates’ ¶ 20 so that the user is not required to remember and apply such regulations manually.

Regarding the limitations of claim 16, refer to the above rejection of claim 7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blasko, Casten, and Williams as applied to claim 1, 8, 12, and 17 above, and further in view of US Publication No. 2014/0026599 A1 to Rusignuolo et al.

Regarding claim 9, Blasko teaches a hybrid refrigeration system in which a generator, solar system and battery are all connected to a compressor by a power system and further teaches the system receiving additional power from a solar system.  Blasko does not teach the system of his invention using as an auxiliary power source grid power.  Rusignuolo teaches in ¶ 26 a transport refrigeration system 20 which “may be provided with a connection 52 adapted to connect to an electric power grid for supplying grid electric power to the transport refrigeration unit 22 during periods when the truck, trailer or container is parked, for example at an overnight truck stop or at a warehouse.”  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Blasko with the electric grid connection of Rusignuolo to allow the system to be powered without consuming fuel or battery charge while parked or stationary as taught in ¶ 26 of Rusignuolo.

Regarding the limitations of claim 18, refer to the above rejection of claim 9.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Applicant argues on pp. 8 and 9 of the response that the amendments presented to both the drawings and the amendments in the response of 27 December 2021 overcome the objections to the drawings and the rejections of the claims under 35 U.S.C. 112(b) set forth in the Office Action of 30 September 2021.
In response, examiner agrees.  The drawings submitted with this response have been accepted and the rejections of the claims under 35 U.S.C. 112(b) have been withdrawn.

Applicant argues on pp. 9-11 of the response that the claims as amended overcome the rejections previously presented in which the combination of Blasko and Baker was relied upon by the newly added recitations of the compressor and generator both being fixed-speed devices and of the battery being charged when the generator produces power beyond what is demanded by the compressor.
In response, while examiner agrees, applicant’s attention is directed to the new grounds of rejection of claims 1 and 12 set forth above in which Blasko, Casten, and Williams are relied upon to teach these limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	25 March 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763